Citation Nr: 1421013	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-12 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim for a bilateral ankle disorder.  

2. Whether new and material evidence has been submitted sufficient to reopen a claim for degenerative changes of the talonavicular joints.  

3. Whether new and material evidence has been submitted sufficient to reopen a claim for bilateral pes planus.  

4. Whether new and material evidence has been submitted sufficient to reopen a claim for a low back disorder.  

5. Whether new and material evidence has been submitted sufficient to reopen a claim for a leg ligament disorder.  

6. Entitlement to service connection for bilateral hearing loss.  

7. Entitlement to service connection for a sinus disorder.  

8. Entitlement to service connection for headaches, to include as secondary to a sinus disorder.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In a statement received in September 2011, the Veteran requested a Board videoconference hearing before a Veterans Law Judge.  The Board notified the Veteran in September 2012 that a hearing had been scheduled to take place on November 28, 2012, to which the Veteran failed to report.  In a statement received in December 2012, the Veteran indicated that he was too ill to attend the hearing due to a serious sinus infection that prevented him from being able to drive.  In this statement the Veteran demonstrated good cause as to why he was unable to attend his scheduled hearing.  Therefore, another hearing must be again rescheduled before deciding his appeal.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO at the earliest available opportunity.  Notify the Veteran and his representative of the location, date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014), and associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

